I dissent from the order denying a rehearing. In this case it is apparent that L.L. Keller did more than "advise" his son to buy the property although I think any partner who "advised" or advocated that an outsider buy a piece of property where he knew that such buying would be detrimental to the community interest, might be considered disloyal to that interest. But in this case L.L. Keller went further. While, jointly interested withChournos, he actively used his son to start in motion a process which was designed to oust Chournos of the latter's interest for his own or his son's benefit and evidently, in the end, succeeded. I think all the by-play between Chournos and the Evona Investment Company is beside the point in view of this over-arching and compelling fact, the importance of which I cannot convince the majority. I think only legalistic rationalism prevents equitable interposition from arriving at the correct result *Page 350 
of putting the parties where they should have been if L.L. Keller had not initiated his plan to circumvent Chournos.